Mr. Justice Benson
delivered the opinion of the court.
1-3. The first assignment of error goes to the sufficiency of the complaint, but the paragraphs above set *486out very clearly state the slanderous portions of defendant’s alleged statement in haec verba, viz., a “house of ill fame” and a “disorderly house,” and sufficiently allege that these expressions were spoken by defendant of and concerning the Cottage Hotel. The question as to whether or not defendant’s statement was a privileged communication and as to the propriety of the action of the trial court in submitting it as a question of fact to the jury is not free from difficulty. There is no doubt as to the general rule, which is that the question of privilege is one for the court to determine and declare. Newell on Slander and Libel (3 ed.), Section 499, says:
“The theory of privilege in connection with the law of defamation involves a variety of conditions of some nicety, and also a doctrine not always of easy application to a set of facts; and, such being the case in any trial, whether civil or criminal, while the question of libel or no libel, malice or no malice, are matters of fact for a jury, the question of privilege or no privilege where the circumstances under which the communication was made are not disputed, is entirely one of law for the judge. But, where such circumstances are in doubt, the jury must first find what they were or what the defendant thought they were; that is to say, it is exclusively for the judge to determine whether the occasion on which the alleged defamatory statement was made was such as to render the communication a privileged one. ’ ’
This quotation, we think, clearly and correctly states the law, and, applying it to the case at bar, we note that the evidence is practically undisputed that the defendant attended the public meeting of the committee which was investigating the conduct of the police department, and voluntarily made a statement to such committee, in which the alleged defamatory words were *487used, if used at all. There is some slight discrepancy as to whether or not some portions of the alleged statement were in answer to a question propounded by a member of the committee. For the purpose of our inquiry this conflict is of small importance. It is true the occasion does not fall within the limits of absolute privilege, but, when we recall the fact that the committee was considering a subject of grave importance to good government and public morals, for the purpose of enlightening the city government, and thereby enabling it to secure a more efficient service, and that the defendant was at the time a councilman charged to the extent of his ability with securing for the public the best results in this direction, we cannot escape the conclusion that it was an occasion of qualified privilege. '
“It extends to all communications made bona fide upon any subject matter in which the party communicating has an interest, or in reference to which he has a duty to a person having a corresponding interest or duty; and the privilege embraces cases where the duty is not a legal one, but where it is of a moral or social character of imperfect obligation”: Newell, Slander and Libel (3 ed.), § 493.
The trial court, therefore, should have instructed the jury as above indicated. The court below also erred in sustaining objection to evidence offered by defendant tending to show the sources of information upon which he based the alleged statements. It is true, as counsel for plaintiff contends, that the defendant has not pleaded the truth as a defense, and therefore could not offer proof thereof; but he was undoubtedly entitled to show the nature and source of the information upon which the publication was based for the purpose of disproving express malice: 8 Eney. Ev. 204.
*488The judgment is reversed and the cause remanded for a new trial. Reversed.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Burnett concur.